353 S.E.2d 229 (1987)
Charles J. TRAVIS
v.
KNOB CREEK, INC. and Ethan Allen, Inc.
No. 8625SC404.
Court of Appeals of North Carolina.
March 3, 1987.
*230 Patrick, Harper and Dixon by Stephen M. Thomas and R. Allen Ingram, Jr., Hickory, for plaintiff-appellant.
Blakeney, Alexander & Machen by Whiteford S. Blakeney, Charlotte, for defendants-appellees.
PARKER, Judge.
Plaintiff assigns as error the trial judge's submission of the following issue to the jury:
4. Did the release executed by the plaintiff in December 1979 serve to bar the plaintiff from recovery upon the contract of employment?
Plaintiff contends that, as a matter of law, a release executed in December of 1979 could not act to bar a claim which did not arise until plaintiff was discharged on 27 January 1984. We disagree.
Under North Carolina law, releases are contractual in nature and their interpretation is governed by the same rules as those governing interpretation of contracts. Econo-Travel v. Taylor, 45 N.C.App. 229, 262 S.E.2d 869, rev'd on other grounds, 301 N.C. 200, 271 S.E.2d 54 (1980). The scope and extent of the release should be governed by the intention of the parties, which is to be determined by reference to the language, subject matter and purpose of the release. Id. Where a contract does not clearly and unambiguously set out its scope, the parties' intentions become a question for the jury. See Gore v. George J. Ball, Inc., 279 N.C. 192, 182 S.E.2d 389 (1971). See generally 66 Am.Jur.2d Release § 30 (1973).
In this case, the release signed by plaintiff was worded very broadly to include "all claims, demands, actions, causes of action, on account of, connected with, or growing out of any matter or thing whatsoever...." The release was executed by plaintiff and the other officers of Knob Creek, Inc. who were retained by Ethan Allen, Inc. in consideration for a favorable price for their Knob Creek stock. Plaintiff signed the release within a month after signing the paper writing determined by the jury to be plaintiff's employment contract. The question whether the release was intended by the parties to cover any "claims, demands, actions [or] causes of action ... growing out of ..." this employment contract was one for the jury. The trial court did not err in submitting the issue of the release to the jury and instructing the jury thereon.
Plaintiff also contends that the trial court erred in denying his motion for a new trial on the issue of the release. A Rule 59 motion for a new trial is addressed to the sound discretion of the trial judge. Hord v. Atkinson, 68 N.C.App. 346, 315 S.E.2d 339 (1984). A discretionary ruling granting or denying a new trial is reversed only where an abuse of discretion is clearly shown resulting in a substantial miscarriage of justice. Worthington v. Bynum, 305 N.C. 478, 290 S.E.2d 599 (1982). Here, plaintiff is unable to show any abuse of discretion where the trial court submitted the issue to the jury under proper instructions and entered judgment on the jury verdict. Nothing in the record would support a conclusion that the trial court in any way abused its discretion.
Finally, plaintiff contends that the trial court erred in entering judgment for defendants. An exception to the entry of judgment after a jury trial presents for review only the question of whether the judgment is regular in form and whether it is supported by the verdict. See Green v. Maness, 69 N.C.App. 403, 316 S.E.2d 911 (1984). See also N.C. Rule App.Proc. 10(a). A review of the record reveals no error on the face of the judgment.
In light of our disposition of plaintiff's assignment of error, we need not address *231 the cross-assignment of error brought forth by defendants.
No Error.
PHILLIPS and COZORT, JJ., concur.